DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Request for Continued Examination, filed 25 October 2021.	
	Claims 1-12 and 14-22 are pending in the application.  No claims are currently amended.  Claims 1, 15 and 16 are independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11-12 and 14-15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai (US 2018/0323213).
Re: independent claim 1, Arai discloses in fig. 18 an integrated structure, comprising: a stack of memory cell levels (100); a pair of conductively doped channel-material-pillars (20 in fig. 2) extending through the stack the conductively doped channel material pillars having an upper portion and a lower portion, the lower portion being more heavily doped than the upper portion [0055]; and a source structure (SL) under the stack; the source structure comprising a portion having an upper region (13), a 
Re: claim 11, Arai discloses in fig. 18 the integrated structure of claim 1 wherein the upper and lower regions comprise conductively-doped semiconductor material [0024].
Re: claim 12, Arai discloses in fig. 18 the integrated structure of claim 1 wherein the upper and lower regions comprise conductively-doped silicon [0024].
Re: claim 14, Arai discloses in fig. 18 the integrated structure of claim 1 wherein the memory cell levels of the stack are spaced from one another by intervening levels comprising silicon dioxide [0029].
Re: independent claim 15, Arai discloses in fig. 18 an integrated structure, comprising: a stack of alternating insulative levels (72) and conductive levels (70); a source structure (SL) under the stack; a panel (160 in figs. 1 and 18) extending through the conductive levels, the panel being between a first block region and a second block region [0019]; a first channel-material-pillar (20) extending through the stack and being in the first block region; a bottom of the first channel-material-pillar (20a) extending into the source structure; a second channel-material-pillar (20) extending through the stack and being in the second block region [0019]; a bottom of the second channel-material-pillar extending into the source structure (20a), each of the first and second channel-material-pillars having an upper region and having a lower region that is more heavily .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 2018/0323213).
 Re: claims 9-10, Arai discloses the integrated structure of claim 1.
Arai does not disclose expressly wherein the intermediate region has a vertical thickness of less than or equal to about 30 nm; or less than of or equal to about 10 nm.
However, these limitations would have been obvious to one of ordinary skill in the art at the time of the invention since it has been held that claimed ranges of a result effective variable are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996).  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Boesch, 205 USPQ 215 (CCPA 1980) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). See MPEP § 2144.05.

Claims 3, 5-7, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 2018/0323213) in view of Choi (US 2019/0288000).
Re: claims 3 and 20, Arai discloses the integrated structure of claims 1 and 15, wherein the intermediate region is an air gap [0088].
Arai does not disclose wherein the intermediate region comprises insulative material.
Choi discloses in fig. 1 wherein an intermediate region (FI) comprises insulative material [0130].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an insulative material as taught by Choi in place of the air gap taught by Arai since it is common and well known in the art that an air gap is an insulative region.
Re: claims 5-7 and 22, Arai discloses the integrated structure of claims 1 and 15.

Choi disclose wherein the intermediate region (FI) comprises an insulative material [0130]. Silicon oxide and silicon nitride are insulative materials commonly used in the art as exemplified by paragraphs [0043], [0045] and [0084] of Choi.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use silicon oxide or silicon nitride as the material of the intermediate region.

Allowable Subject Matter
Claims 16-17 are allowed.
Claims 2, 4, 8, 18-19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 25 December 2021 with respect to claims 1 and 15 have been fully considered but they are not persuasive. 
Applicant argues “The Examiner has NOT addressed the above argument in the Advisory Action. Such grounds of rejection are clearly erroneous and the Examiner's failure to address the argument presented by applicant is not in compliance with US patent practices and regulations. The present response is being filed to make of record 
In response a final Office action was mailed 12 October 2021 thereby closing prosecution. “Reply to a final rejection or action must include cancellation of, or appeal from the rejection of, each rejected claim. If any claim stands allowed, the reply to a final rejection or action must comply with any requirements or objections as to form,” see MPEP § 706.07 and 37 CFR 1.113 and as such, arguments filed after final rejection are not give the same formal response as would be given in a final Office action. The examiner’s response identified paragraphs [0055] and [0057] of Arai which are reproduced below for convenience which clearly and specifically address applicant’s arguments. Therefore no additional remarks by the examiner were necessary. 
[AltContent: textbox ([0055] The side wall portion 20a of the semiconductor body 20 contacts the semiconductor layer 13 doped with the impurity (e.g., phosphorus); and the side wall portion 20a also includes the impurity (e.g., phosphorus). The impurity concentration of the side wall portion 20a is higher than the impurity concentration of the portion of the semiconductor body 20 opposing the stacked body 100. The impurity concentration of the side wall portion 20a is higher than the impurity concentration of the channel of the memory cell MC, the impurity concentration of the channel of the source-side selection transistor STS, and the impurity concentration of the channel of the drain-side selection transistor STD. )]




[AltContent: textbox ([0057] The impurity is not diffused into the entire region of the portion 20b of the semiconductor body 20; and the impurity concentration of the region of the portion 20b on the stacked body 100 side is lower than the impurity concentration of the region of the portion 20b on the side wall portion 20a side. The impurity concentration in the portion 20b has a gradient decreasing from the side wall portion 20a side toward the stacked body 100 side. The impurity concentration of the region of the portion 20b on the side wall portion 20a side is higher than the impurity concentration of the portion of the semiconductor body 20 opposing the stacked body 100.)]


   




As depicted in fig. 2 annotated below semiconductor body 20 includes a lower side wall portion 20a opposing layer 13 and a middle side wall portion 20b opposing layer 80 and an upper portion opposing stacked body 100. Therefore, contrary to Applicant’s arguments, side wall portion 20a does not extend along an entirety of semiconductor body 20. Paragraph [0055] states: “The impurity concentration of the side wall portion 20a is higher than the impurity concentration of the portion of the semiconductor body 20 opposing the stacked body 100.” Therefore, the lower portion of semiconductor body 20 (i.e. 20a) is more heavily doped than an upper portion of semiconductor body 20.

Applicant argues “Applicant AGAIN notes that such paragraphs CLEARLY describe a gradient 8M122-7215 M04. docxof dopant extends inwardly from the edges toward the core region with an ENTIRETY of the vertical height of feature 20a being doped.” 
In response paragraph [0057] states: “The impurity concentration in the portion 20b has a gradient decreasing from the side wall portion 20a side toward the stacked body 100 side.” As depicted in fig. 2 “the side wall portion 20a side” is below 20b and “the stacked body 100 side” is above 20b. Therefore, the gradient decreases in a vertical direction (Z-direction) extending from 20a to 100 and not “inwardly from the 

    PNG
    media_image1.png
    427
    664
    media_image1.png
    Greyscale



Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        11/6/2021